Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 2 line 6: “the one or more selected wireless access points” should be changed to the --the one or more selected access points--.  
b)  Claim 3 line 3: “at least one station” should be changed to --the at least one station--.  
c)  Claim 4 line 2: “the CTS” should be changed to --the CTS frame--.
     Claim 4 line 3: “the CTS” should be changed to --the CTS frame--.
     Claim 4 line 4: “the CTS” should be changed to --the CTS frame--.
d)  Claim 5 line 3: “a CTS frame” should be changed to --the CTS frame--.
e)  Claim 17 line 6: “the one or more selected wireless access points” should be changed to the 
--the one or more selected access points--.  
f)  Claim 18 lines 3-4: “at least one station” should be changed to --the at least one station--.  

     Claim 4 line 19: “the CTS” should be changed to --the CTS frame--.
     Claim 4 line 19: “the CTS” should be changed to --the CTS frame--.
h)  Claim 20 line 4: “a CTS frame” should be changed to --the CTS frame--.

Allowable Subject Matter
Claims 1-8 and 16-23 are allowed (pending 35 U.S.C. 112(b) rejections above).
The following is an examiner’s statement of reasons for allowance (pending 35 U.S.C. 112(b) rejections above): 
Independent claims 1 and 16:
U.S. Publication No. 20210243806 to Oteri et al disclose in Figures 1-12 a method for wireless communication by a first wireless access point (AP), the method comprising:
Obtaining a transmission opportunity (TxOP) for wireless communication via a wireless channel.   AP determines a TxOP for wireless communication with UEs.  
Selecting one or more UEs to participate in the transmission opportunity.  AP transmits a TxOP setup frame to the UEs to enable each of the UEs to transmit a measurement frame for interference measurement by the each of the other UEs to determine which UEs may participate in the TxOP.  AP receives feedback from each of the plurality of UEs and then determines which of the plurality of UEs the AP can communicate with during the TxOP based on the feedback.
…
Transmitting a message (trigger frame) to the one or more selected UEs that includes, for each of the selected UEs:  AP then transmits a trigger frame to the determined UEs to communicate in the TxOP.


…
Transmitting data to, or receiving data from, … the first wireless access point using … the transmission opportunity.  AP then commences the TxOP with a UE including transmitting downlink data to the UE and receiving uplink data from the UE.  Refer to Sections 0020-0118.

Oteri et al do not disclose … determining a maximum transmit power permitted to be used by each of the one or more selected UEs for transmissions during the transmission opportunity; transmitting a message to the one or more selected UEs that includes, for each of the selected UEs: … an indication of the maximum transmit power for the selected UE…
U.S. Publication No. 20120322493 to Nikopour et al disclose in Section 0042 wherein the eNB signals transmission power levels to UEs.  eNB signals the transmission power level to UEs along with its signaling of the transmission opportunities.  So, eNB transmits to UEs a power level to be used during a transmission opportunity.  Nikopour et al do not disclose a claimed “maximum transmit power”.  However, U.S. Publication No 20160212763 to Hua et al disclose in Section 0003 wherein a BS transmits a maximum transmit power level to UE, and UE uses the maximum transmit power level to transmit uplink data to BS.

Oteri et al also do not disclose …transmitting a message to the one or more selected UEs that includes, for each of the selected UEs: an indication of time and frequency resources of the transmission opportunity usable by the selected UE to transmit data to, or receive data from, … the … access point during the transmission opportunity; … ; and transmitting data to, or receiving data from, … the first wireless access point using time and frequency resources of the transmission opportunity.


However, none of the prior art disclose the limitations “…selecting one or more other wireless access points to participate in the transmission opportunity; determining a maximum transmit power permitted to be used by each of the one or more selected access points for transmissions during the transmission opportunity; transmitting a message to the one or more selected access points that includes, for each of the selected access points: an indication of time and frequency resources of the transmission opportunity usable by the selected access point to transmit data to, or receive data from, one or more wireless stations associated with the selected access point during the transmission opportunity, and an indication of the maximum transmit power for the selected access point; and transmitting data to, or receiving data from, one or more first wireless stations associated with the first wireless access point using time and frequency resources of the transmission opportunity.”, and can be logically combined with Oteri et al, Nikopour et al, Hua et al, and Ryu et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20120282972 to Folkstedt disclose in Figures 1-8 wherein an AP indicates to UEs a transmit power level to be used by UE for uplink transmissions to AP. Refer to Sections 0049-0116.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
March 21, 2022